1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   ADAM HEGGEN,                       NO.   2:21-cv-00107 WBS DB
13                  Plaintiff,
14        v.
15   HEAVENLY VALLEY, Limited
     Partnership; and DOES 1 to
16   10, inclusive,
17                  Defendant.
18

19                                ----oo0oo----

20                     STATUS (PRETRIAL SCHEDULING) ORDER

21             After reviewing the parties’ Joint Status Report, the

22   court hereby vacates the Status (Pretrial Scheduling) Conference

23   scheduled for May 10, 2021, and makes the following findings and

24   orders without needing to consult with the parties any further.

25   I.   SERVICE OF PROCESS

26             All defendants have been served, and no further service

27   is permitted without leave of court, good cause having been shown

28   under Federal Rule of Civil Procedure 16(b).
                                       1
1    II.   JOINDER OF PARTIES/AMENDMENTS

2              No further joinder of parties or amendments to

3    pleadings will be permitted except with leave of court, good

4    cause having been shown under Federal Rule of Civil Procedure

5    16(b).   See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

6    (9th Cir. 1992).

7    III. JURISDICTION/VENUE

8              Jurisdiction is predicated upon the Class Action

9    Fairness Act (“CAFA”), 28 U.S.C. §§ 1332(d), because this is a

10   putative class action in which the amount in controversy exceeds

11   $5,000,000 and at least one member of the putative class is a

12   citizen of a different state than the defendant.     Venue is

13   undisputed and hereby found to be proper.

14   IV.   DISCOVERY

15             The parties agree to serve the initial disclosures

16   required by Federal Rule of Civil Procedure 26(a)(1) on or before

17   May 24, 2021.

18             The parties shall disclose experts and produce reports

19   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

20   later than October 17, 2022.   With regard to expert testimony
21   intended solely for rebuttal, those experts shall be disclosed

22   and reports produced in accordance with Federal Rule of Civil

23   Procedure 26(a)(2) on or before November 14, 2022.

24             The parties represent that they are currently involved

25   in informal settlement negotiations.    Defendant contends that

26   discovery should be stayed until “thirty (30) days following
27   unsuccessful settlement discussions.”   Plaintiff disagrees that

28   any stay is necessary.
                                      2
1             The court sees no reason to stay discovery while

2    settlement negotiations are pending.    The parties may agree to

3    refrain from propounding discovery requests if they feel that

4    they would interfere with negotiations.     The standard proposed by

5    defendant would also be difficult to enforce, as it may not be

6    entirely clear when informal settlement negotiations have become

7    “unsuccessful” rather than still ongoing.

8             Defendant further urges the court to bifurcate

9    discovery into three phases.   Plaintiff argues that no

10   bifurcation or limitation on discovery is necessary.      The court

11   agrees with plaintiff that separate discovery phases are

12   unnecessary.

13            Accordingly, all discovery, including depositions for

14   preservation of testimony, is left open, save and except that it

15   shall be so conducted as to be completed by December 12, 2022.

16   The word “completed” means that all discovery shall have been

17   conducted so that all depositions have been taken and any

18   disputes relevant to discovery shall have been resolved by

19   appropriate order if necessary and, where discovery has been

20   ordered, the order has been obeyed.    All motions to compel
21   discovery must be noticed on the magistrate judge’s calendar in

22   accordance with the local rules of this court and so that such

23   motions may be heard (and any resulting orders obeyed) not later

24   than December 12, 2022.

25   V.   MOTION HEARING SCHEDULE

26            Because the parties agree that the court should set a
27   deadline by which plaintiff must file his motion for class

28   certification (or by which defendant must file a motion to
                                      3
1    affirmatively preclude class certification), the court will order

2    that any such motion be filed on or before March 28, 2022.     The

3    parties further agree that the Opposition to any such motion

4    shall be filed six weeks later, on or before May 9, 2022.     Any

5    Reply shall be filed by May 31, 2022.    The hearing on any such

6    motion shall be held on June 13, 2022 at 1:30 p.m. in Courtroom

7    No. 5.

8              All other motions, except motions for continuances,

9    temporary restraining orders, or other emergency applications,

10   shall be filed on or before January 23, 2023.     All motions shall

11   be noticed for the next available hearing date.     Counsel are

12   cautioned to refer to the local rules regarding the requirements

13   for noticing and opposing such motions on the court’s regularly

14   scheduled law and motion calendar.

15   VI.   FINAL PRETRIAL CONFERENCE

16             The Final Pretrial Conference is set for April 10,

17   2023, at 1:30 p.m. in Courtroom No. 5.   The conference shall be

18   attended by at least one of the attorneys who will conduct the

19   trial for each of the parties and by any unrepresented parties.

20             Counsel for all parties are to be fully prepared for
21   trial at the time of the Pretrial Conference, with no matters

22   remaining to be accomplished except production of witnesses for

23   oral testimony.   Counsel shall file separate pretrial statements,

24   and are referred to Local Rules 281 and 282 relating to the

25   contents of and time for filing those statements.    In addition to

26   those subjects listed in Local Rule 281(b), the parties are to
27   provide the court with: (1) a plain, concise statement which

28   identifies every non-discovery motion which has been made to the
                                       4
1    court, and its resolution; (2) a list of the remaining claims as

2    against each defendant; and (3) the estimated number of trial

3    days.

4             In providing the plain, concise statements of

5    undisputed facts and disputed factual issues contemplated by

6    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

7    that remain at issue, and any remaining affirmatively pled

8    defenses thereto.     If the case is to be tried to a jury, the

9    parties shall also prepare a succinct statement of the case,

10   which is appropriate for the court to read to the jury.

11   VII. TRIAL SETTING

12            The jury trial is set for June 6, 2023 at 9:00 a.m.        The

13   parties estimate that the trial will 3-5 court days if no class

14   is certified, and several weeks if a class is certified.

15   VIII.    SETTLEMENT CONFERENCE

16            A Settlement Conference will be set at the time of the

17   Pretrial Conference.     All parties should be prepared to advise

18   the court whether they will stipulate to the trial judge acting

19   as settlement judge and waive disqualification by virtue thereof.

20            Counsel are instructed to have a principal with full
21   settlement authority present at the Settlement Conference or to

22   be fully authorized to settle the matter on any terms.     At least

23   seven calendar days before the Settlement Conference counsel for

24   each party shall submit a confidential Settlement Conference

25   Statement for review by the settlement judge.     If the settlement

26   judge is not the trial judge, the Settlement Conference
27   Statements shall not be filed and will not otherwise be disclosed

28   to the trial judge.
                                        5
1    IX.   MODIFICATIONS TO SCHEDULING ORDER

2              Any requests to modify the dates or terms of this

3    Scheduling Order, except requests to change the date of the

4    trial, may be heard and decided by the assigned Magistrate Judge.

5    All requests to change the trial date shall be heard and decided

6    only by the undersigned judge.

7               IT IS SO ORDERED.

8    Dated:   May 5, 2021

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      6
